DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 30 March 2022, Claim(s) 1 and 2 are amended; Claim(s) 9-16, 20, 23-24, 27, 38-41 and 44-45 are withdrawn and Claim(s) 18, 19, 21, 22, 25, 26 and 28-33 are cancelled.  The currently pending claims are Claims 1-17, 20, 23, 24, 27 and 34-45.  
	Applicants’ remarks and amendments have been carefully considered; however, they are not found persuasive and the rejections are updated and maintained.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/30/2022, 01/14/2022 and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8 and 17 are (provisionally) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 12, 15, 16 and 36 of copending Application No. 16491115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application of the dispersing element as an ink would have been well within the purview of a skilled artisan since the copending application recites the dispersing onto a substrate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented though it is noted that the claims have been recently issued.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (a machine translation is provided and referenced from hereon).
Claims 1 and 3: Feng discloses an ink with 10-90 % wt. of a functional material such as cuprous oxide, 0.2 to 1.5 % wt. of a dispersant and 1-5 % wt. of a reducing agent (pg 1, 4 and 7). In particular, Feng discloses the anionic dispersant soybean lecithin (which has a molecular weight of 643.9 – as shown by the Pubchem website). It is noted that Feng is motivated to optimize the ink composition to achieve improved cost, conductivity, dispersion and adhesion (pg 7 and 8). The Feng reference discloses the claimed invention but does not explicitly disclose the claimed loading proportions. Given that the Feng reference discloses loading ranges that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught percentages, including those presently claimed, to obtain a suitable composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the loading variables with the benefit gain of increased conductivity, dispersion and adhesion.
Claims 2, 4-6 and 34-36: Feng discloses the anionic dispersant soybean lecithin (which has an acid value of 20-30) and the hydrazine reducing agent (pg 7 and 8). The Feng reference discloses the claimed invention with the feature of the soybean lecithin dispersing agent and the hydrazine reducing agent but does not disclose the ink with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Feng reference discloses each of the claimed components and is motivated to optimize the ink components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since the Feng reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. Further, it is noted that the fact that many components are disclosed would not have made any of them, such as the soybean lecithin dispersing agent and the hydrazine reducing agent, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
	Claim 7: Feng discloses a particle diameter of 30 nm (pg 1 and 8).
	Claims 8 and 37: Feng discloses the mono-alcohol solvent (pg 3).
Claims 17, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to the claims above, and further in view of Kim (cited in the IDS) or Summers.
	The Feng reference discloses the claimed invention but does not explicitly disclose the feature of applying the ink onto a substrate and applying a plasma, Xenon or laser irradiation in a reducing environment.  It is noted that the Feng reference discloses dispensing the ink onto a substrate to form printing circuit followed by irradiation and the claim(s) call(s) for the irradiation to be via plasma, laser or Xenon light.  In an analogous art, the Summers or Kim reference discloses a copper oxide ink with a dispersing agent and a reducing agent, the application of the ink onto substrate to form conductive patterns and the Xenon or laser irradiation (Summers: abs, ¶8-17, 29-36 & Kim: abs, ¶16-35).  One of ordinary skill in the art would have recognized that applying the known irradiation technique of Summers or Kim to the teachings of Feng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and inks for the benefit gain of a very fast cure rates and degree of cure, excellent depth of penetration and low heat buildup.
Response to Arguments
Applicant's arguments filed 30 March 2022 have been fully considered but they are not persuasive.
Applicant argue that the DP rejection is rendered moot by the amendment adding the molecular weight limitation (pp 7).
	The examiner respectfully notes that claim 36 of the co-pending application ‘115 recites the claimed molecular weight limitation; thus, the ODP has been updated and maintained.
Applicant argues that Feng does not disclose the claimed molecular weight and the secondary reference discloses a broader range based on the examples – thus it would not have been obvious to a skilled artisan to arrive at the claimed range which demonstrates an excellent dispersion and stability (pp 7 and 8).
	The examiner respectively disagrees and notes that Feng discloses the anionic dispersant soybean lecithin (molecular weight of 643.9 g/mol – as shown by the Pubchem website) having a molecular weight meeting the claimed range.  Additionally, applicant is reminder that, in order to overcome the prima facie case of obviousness for the numerical range claim limitation, the applicant may show (1) criticality or unexpected result of the range, (2) the prior art teaches away from the claim or (3) pertinent secondary factors to rebut the rejection under 35 USC 103. MPEP 2144.05. Here, the applicant intends to show criticality or unexpected result of molecular weight of the dispersant to achieve an excellent dispersion and stability. However, it is noted that (a) applicant has merely provided a conclusory statement without providing any constructive evidence nor comparison to indicate the criticality of the range (e.g. a decrease in the dispersion and stability outside the claimed range), (b) both prior art references disclose molecular weight within the claimed range and do not teach away from the claimed range and (c) the examples are directed to specific dispersants, specific reducing agents and specific loading ranges while the instant claim 1 discloses broader ranges and broader components and there is no evidence that the narrow list of components and the narrow range would extrapolate to the instant the claimed limitations.. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness. Thus, the declaration has been found insufficient to overcome the rejections and the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764